Citation Nr: 1545433	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU). 

2. Entitlement to an increased rating for service connected ischemic heart disease (IHD), currently rated as 60 percent disabling, to include TDIU prior to November 3, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an increased rating for service connected IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. As of November 3, 2011 a 60 percent disability rating is in effect for IHD.  

2. The Veteran's service-connected IHD prevents him from obtaining or maintaining substantially gainful employment in light of his employment history and educational and vocational attainment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU are satisfied as of November 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the claim for TDIU has been granted, any error related to VA's duties to notify and assist under the VCAA is moot.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159; Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's IHD meets the requirements for schedular consideration of TDIU as of November 3, 2011, as it was assigned a 60 percent rating from that date.  See id. 

The disabling impact of the Veteran's IHD, in conjunction with the Veteran's employment history, and educational and vocational attainment weighs in favor of entitlement to TDIU.  

The evidence shows that the Veteran stopped working in December 2008 and has not been employed since then.  VA examinations conducted in October 2012 and December 2012 reflect that the Veteran has a history of a myocardial infarction, that he underwent  a four vessel by-pass, and that he had stents placed in 2007 and 2009.  The December 2012 VA examiner concluded that the Veteran's IHD would prevent him from engaging in most physical types of employment other than light physical work due to fatigue and dyspnea.  The examiner further found that the Veteran's IHD was not so severe that it would limit sedentary employment.  Additionally, an October 2009 Social Security Administration (SSA) decision granted the Veteran disability benefits based in part on his IHD effective December 2008.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that a favorable determination by SSA can be probative evidence, but is not dispositive or binding on VA since the agencies have different disability determination requirements); accord Odiorne v. Principi, 3 Vet. App. 456, 461 (1992) (holding that a disability determination by SSA is relevant to VA's own determination of entitlement to TDIU, but is not controlling on VA).  

The Veteran's educational and vocational background support entitlement to TDIU in light of the finding in the December 2012 VA examination report.  Specifically, he has a limited education and was previously employed in a physically demanding profession.  The Veteran's March 2011 application for TDIU (VA Form 21-8940) shows that he has an eighth-grade education, and that after separating from the military in 1974 he received vocational training as a truck driver.  Thereafter, he was employed as a truck driver until December 2008.  SSA records show the Veteran's occupational duties included moving heavy objects and lifting heavy high-pressure hoses five to six times daily. 

Given the fact that the Veteran's work history, educational, and vocational attainment effectively limit his employment opportunities to more physically demanding jobs, the Board finds that the Veteran is unlikely to secure or maintain substantially gainful employment due to the limitations imposed by his service connected IHD, in light of the December 2012 VA examiner's conclusion that the Veteran's IHD limited him to light physical work or sedentary employment, and prevented him from doing "most physical types" of employment. 

Accordingly, resolving reasonable doubt in favor of the Veteran, entitlement to TDIU is granted as of November 3, 2011.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

The Board notes that the TDIU application was submitted in March 2011.  The issue of TDIU prior to November 2011 is addressed in the REMAND section below.   


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted effective November 3, 2011.  


REMAND

The claim for an increased rating for IHD must be remanded for further development to make an informed decision, and to ensure it is afforded every due consideration.  

The December 2012 VA examination is not adequate for rating purposes.  Specifically, Diagnostic Code 7005 states that a work load of three METs or less or an ejection fraction of less than 30 percent warrants a 100 percent rating.  A work load of greater than three METs but not greater than five METs or an ejection fraction between 30-50 percent warrants a 60 percent rating.  38 C.F.R. § 4.104 (2015).  

In the December 2012 VA examination, the Veteran was assigned a one-to-three METs rating.  However, the Veteran did not undergo a stress test as part of the examination due to his service connected knee condition.  The examiner then opined that the interview-based METs assessment was not an accurate representation of the Veteran's functional capacity, but provided no explanation.  Thus, the Board is unable to determine whether the evidence supports a higher rating based on a METs assessment.  

Moreover, the last VA examination was performed almost three years ago.  Thus a new examination should be performed to aid in determining the current level of severity of the Veteran's IHD.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

Finally, the claims file does not include a section 5103 letter addressing the Veteran's ischemic heart disease.  A VCAA letter that was sent to the Veteran prior to the rating decision on appeal listed entitlement to TDIU and other unrelated claims, but made no mention of IHD.  This opportunity should be taken to send him a section 5103 letter with respect to the increased rating claim for IHD. 

Because the issue of entitlement to TDIU may depend (in part) on the outcome of the initial evaluation of the Veteran's IHD, as well as any evidence obtained toward that end, the Board will defer a decision on this matter.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a section 5103 notice letter addressing the claim for a higher rating for ischemic heart disease.  

2. Add to the claims file all outstanding VA treatment records from the St. Louis VAMC dated since February 2014.  

3. Request the Veteran to identify any additional treatment records pertinent to the claim being remanded.  Appropriate steps should be taken to secure copies of any treatment records identified by him that are not currently in the claims file.

4. Schedule the Veteran for a VA examination to evaluate the current severity of his IHD.  The entire claims file must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must conduct all indicated tests and studies and record all pertinent examination findings.  If the Veteran is unable to complete an exercise stress test, the examiner should estimate the METs or explain why estimation cannot be completed.  If the examiner finds that the Veteran's own report of workload limitations is not an accurate basis for estimating METS, an explanation must be provided. 

5. Then, after completing any other development that may be indicated, readjudicate the claim for an increased rating for IHD, as well as the issue of entitlement to TDIU before November 3, 2011, on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


